Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendments and remarks submitted 03/22/2021 have been entered and considered, No claim is amended. This action is made final.

Response to Arguments
Applicant’s arguments filed on 03/22/2021have been fully considered but are not persuasive.
Regarding Claim 1 limitations “… cause a position and an orientation of the two-dimensional window relative to the three-dimensional image of the anatomical object to be changed on the stereo display, according to manipulation of the input device after associating the two-dimensional window with the input device …”.

Applicant argues “IDL is a manual for working with images using the IDL software program…However, IDL fails to disclose causing an orientation of the two-dimensional window to be changed on the stereo display, according to manipulation of the input device….IDL does not appear to provide a method of manipulating the mouse or any other input device to change the angle or orientation of the planar slice, only the axial location of the slice along the X-axis. IDL does disclose the use of ‘slider bars to rotate the orientation cube’ (IDL, p. 201). However, as shown in FIG. 4-18 below, the orientation of the planar slice does not change relative to the isosurface of the volumetric data when the orientation cube is rotated. Rather, the planar slice rotates together, along with the rotation of the orientation cube. Thus, the orientation of the two-dimensional window does not change relative to the three dimensional image of the anatomical object according to manipulation of the input device, as claimed.”.
However, IDL is a programming language used for data analysis and visualization. It is popular in medical imaging. 
Page 192, par 1, volumetric displays are composed of a series of 2D slices of data which are layered to produce the volume. IDL provides routines that allow you to display a series of the 2D slices in a single image window, display single orthogonal or non-orthogonal slices of volumetric data, or interactively extract slices from the a 3D volumetric display.
Figure 4-17 shows a 3D volumetric image of a human head. The quadrilateral window intersect the volumetric image and shows a 2D image slice of the head.
Page 201, par 4, change the view of the display by selecting “View” from the Mode list. Here you can change the rotation and zoom factors of the displayed image. Use the slider bars to rotate the orientation cube. Further see Figure 4-17, 4-18.
Indeed the two-dimensional image slice and the three-dimensional image are rotated together, so as to show a relative position of the 2D slice to the 3D object viewing in different angles. There is no limitation in Claim 1 indicating the orientation of the 2D image is different than the orientation of the 3D image. 
Therefore, the combination of Salisbury, Funda and IDL still teaches the above mentioned limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury et al (US6522906) in view of Funda et al (US5417210) further in view of IDL (“Working with Images in IDL”, 2001).

Regarding Claim 1. Salisbury teaches A medical system (Salisbury, abstract, the invention describes systems and methods for performing robotically-assisted surgical procedures on a patient enable an image display device to provide an operator with auxiliary information related to the surgical procedure, in addition to providing an
image of the surgical site itself. The systems and methods allow an operator to selectively access and reference auxiliary information on the image display device during the performance of a surgical procedure.) comprising:

Salisbury fails to explicitly teach, however, Funda teaches a stereo display (Funda, abstract, the invention describes method and apparatus use image processing
to determine information about the position of a designated object. The invention is particularly useful in applications where the object is difficult to view or locate. In particular, the invention is used in endoscopic surgery to determine positional information about an anatomical feature within a patient's body. The positional information is then used to position or reposition an instrument (surgical instrument) in relation to the designated object (anatomical feature).
Col 4, line 21-30, referring to FIG. 1, there is shown a schematic view of a system for use in computer augmentation of laparoscopic or similar procedures. The system generally comprises a manipulator apparatus or robot 242, a computer 243, a drive motor interface 244, a monoscopic monitor 247 with a suitable image processor 245 and graphics adaptor 246, a stereoscopic monitor 272 with suitable stereo display system 271, and a, terminal 248 for connecting additional input devices to computer 243.);
Salisbury and Funda are analogous art, because they both teach method of telerobotic surgery. Funda further teaches using a stereoscopic display to show the anatomical feature within a patient’s body. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the telerobotic surgery method (taught in Salisbury), to further use a stereoscopic display to show the anatomical feature (taught in Funda), so as to help the surgeon to understand the true position of the interested anatomical feature.

The combination of Salisbury and Funda further teaches an input device (Salisbury, col 5, line 63-67, col 6, line 1-12, referring to FIG. 1 of the drawings, a minimally invasive telesurgical system, or robotically controlled surgical system, in accordance with the invention is generally indicated by reference numeral 10. The system 10 includes a control station, or surgeon’s console, generally indicated by master control devices, one of which is shown in FIG. 6 of the drawings, one in each hand.); and
a processor (Salisbury, col 9, line 30-40, as shown in Fig 6, master control devices 70 are operatively linked in the control system. The control system typically includes at least one processor, typically a plurality of processors, for effecting control between master control device input and responsive robotic arm and surgical instrument output and for effecting control between robotic arm and surgical instrument input and responsive master control output in the case of, e.g., force feedback, or the like.) configured to:
generate a three-dimensional image of an anatomical object from scanned
images of the object (Salisbury, col 15, line 24-54, a two dimensional CAT scan image of a surgical site particular to the patient on which the surgical procedure is to be performed can be obtained preoperatively and loaded into one of the sources at 314. During the surgical procedure, the surgeon can then access the CAT scan information from the particular source at 314 and place it in the displayed image of the surgical site. Such an image can then be adjusted in three dimensions so as to bring the preoperative CAT scan image generally into register with the image of the actual surgical site captured by the endoscope.);
cause the three-dimensional image of the anatomical object to be displayed on the stereo display (Funda, col 9, line 59-67, referring to FIGS. 1 and 3, if a 

The combination of Salisbury and Funda fails to explicitly teach, however, IDL teaches and a two-dimensional window to be displayed on the stereo display (IDL, IDL is a programming language used for data analysis and visualization. It is popular in medical imaging. 
Page 192, par 1, volumetric displays are composed of a series of 2D slices of data which are layered to produce the volume. IDL provides routines that allow you to display a series of the 2D slices in a single image window, display single orthogonal or non-orthogonal slices of volumetric data, or interactively extract slices from the a 3D volumetric display.
Figure 4-17 shows a 3D volumetric image of a human head. The quadrilateral window intersect the volumetric image and shows a 2D image slice of the head.)
The combination of Salisbury and Funda teaches method of telerobotic surgery including display anatomical image. IDL teaches programming language for data analysis and visualization including displaying volumetric anatomical image on a stereo display. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the telerobotic surgery method with stereo display (taught in Salisbury and Funda), to further use IDL programming language to display the anatomical feature in 3D and its slice of 2D image 

The combination of Salisbury, Funda and IDL further teaches cause a position and an orientation of the two-dimensional window relative to the three-dimensional image of the anatomical object to be changed on the stereo display, according to manipulation of the input device after associating the two-dimensional window with the input device (IDL, page 201, par 4, change the view of the display by selecting “View” from the Mode list. Here you can change the rotation and zoom factors of the displayed image. Use the slider bars to rotate the orientation cube. Further see Figure 4-17, 4-18.);
define a cut-plane by an intersection of the two-dimensional window with
the three-dimensional image of the anatomical object so as to indicate a two-dimensional slice of the three-dimensional image of the anatomical object (IDL, page 192, par 1, volumetric displays are composed of a series of 2D slices of data which are layered to produce the volume. IDL provides routines that allow you to display a series of the 2D slices in a single image window, display single orthogonal or non-orthogonal slices of volumetric data, or interactively extract slices from the a 3D volumetric display.
Figure 4-17 shows a 3D volumetric image of a human head. The quadrilateral window intersect the volumetric image and shows a 2D image slice of the head.); and
cause the two-dimensional slice of the three-dimensional image of the anatomical object to be displayed on the stereo display (IDL, figure 4-17 shows a .).

Regarding Claim 2. The combination of Salisbury, Funda and IDL further teaches The medical system according to claim 1, wherein the input device is configured so as to be manipulatable in multiple degrees of freedom so that the input device operates as a three-dimensional mouse (IDL, Figure 4-18 shows the 3D image can be rotated for different degree on different axis.
Mouse is a common input device. It is obvious for a user to use input device such as mouse to manipulate the rotation degrees.).

Regarding Claim 3. The combination of Salisbury, Funda and IDL further teaches The medical system according to claim 1, wherein the processor is further configured to: associate the input device with the two-dimensional window after a user activates a control input while a cursor associated with the input device is being displayed on the two-dimensional window on the stereo display (IDL, Figure 4-18 shows the 3D image can be rotated for different degree on different axis.
Mouse is a common input device. It is obvious for a user to use input device such as mouse to manipulate the rotation degrees. As mouse click on the sliding bar to adjust the rotation degree, it is common to highlight or have other visual cue to indicate the current cursor on the sliding knob.).

Regarding Claim 6. The combination of Salisbury, Funda and IDL further teaches The medical system according to claim 1, wherein the two-dimensional slice is displayed in the two-dimensional window on the stereo display (Funda, col 9, line 59-67, referring to FIGS. 1 and 3, if a stereoscopic display (live or static) of the patient's anatomy is available during the surgical procedure, then a surgeon can designate the desired 3D anatomical feature of interest by manipulating a 3D stereoscopic graphical object (cursor) on the stereoscopic display 272 until the graphical object is coincident with the desired anatomical feature.
IDL, page 192, par 1, volumetric displays are composed of a series of 2D slices of data which are layered to produce the volume. IDL provides routines that allow you to display a series of the 2D slices in a single image window, display single orthogonal or non-orthogonal slices of volumetric data, or interactively extract slices from the a 3D volumetric display.
Figure 4-17 shows a 3D volumetric image of a human head. The quadrilateral window intersect the volumetric image and shows a 2D image slice of the head.).

Regarding Claim 7. The combination of Salisbury, Funda and IDL further teaches The medical system according to claim 1, wherein the two-dimensional slice is displayed in a picture-in-picture window on the stereo display (IDL, page 192, par 1, volumetric displays are composed of a series of 2D slices of data which are layered to produce the volume. IDL provides routines that allow you to display a series of the 2D slices in a single image window, display single orthogonal or non-orthogonal slices of volumetric data, or interactively extract slices from the a 3D volumetric display.
Figure 4-17 shows a 3D volumetric image of a human head. The quadrilateral window intersect the volumetric image and shows a 2D image slice of the head.).

Regarding Claim 8. The combination of Salisbury, Funda and IDL further teaches The medical system according to claim 1, wherein the processor is further configured to:
display a second two-dimensional window on the stereo display, 
cause a position and an orientation of the second two-dimensional window relative to the three-dimensional image of the anatomical object to be changed on the stereo display, according to manipulation of the input device after associating the second two-dimensional window with the input device,
define a cut-plane by an intersection of the second two-dimensional window with the three-dimensional image of the anatomical object so as to indicate a second two-dimensional slice of the three-dimensional image of the anatomical object; and
cause the second two-dimensional slice of the three-dimensional image of
the anatomical object to be displayed on the stereo display (IDL, page 201, par 2, Select “Slice” from the Mode list. Select the Expose, Orthogonal, and X options. Left-click in the image window and drag the mouse halfway along the X axis and then release the mouse button. The planar slice of volumetric data appears at the point where you release the mouse button.
	Par 4, Change the view of the display by selecting “View” from the Mode list. Here you can change the rotation and zoom factors of the displayed image.
.

Regarding Claim 9. The combination of Salisbury, Funda and IDL further teaches The medical system according to claim 8, wherein the two-dimensional slice and the second two-dimensional image slice are displayed in corresponding picture-in-picture windows on the stereo display (IDL, page 192, par 1, volumetric displays are composed of a series of 2D slices of data which are layered to produce the volume. IDL provides routines that allow you to display a series of the 2D slices in a single image window, display single orthogonal or non-orthogonal slices of volumetric data, or interactively extract slices from the a 3D volumetric display.
Figure 4-17 shows a 3D volumetric image of a human head. The quadrilateral window intersect the volumetric image and shows a 2D image slice of the head.).

Regarding Claim 10. The combination of Salisbury, Funda and IDL further teaches The medical system according to claim 1, wherein the processor is further configured to: display the two-dimensional window on the stereo display in response to user selection of an item included in a menu being displayed on the stereo display (IDL, page 201, par 2, Select “Slice” from the Mode list. Select the Expose, Orthogonal, and X options. Left-click in the image window and drag the mouse halfway along the X axis and then release the mouse button. The planar slice of volumetric data appears at the point where you release the mouse button.
.

Regarding Claim 11. The combination of Salisbury, Funda and IDL further teaches The medical system according to claim 1, wherein the processor is further configured to: display the two-dimensional window on the stereo display in response to user selection of an icon being displayed on the stereo display  (IDL, page 201, par 2, Select “Slice” from the Mode list. Select the Expose, Orthogonal, and X options. Left-click in the image window and drag the mouse halfway along the X axis and then release the mouse button. The planar slice of volumetric data appears at the point where you release the mouse button.
Therefore, the X axis is the icon user clicking on and subsequently slicing the image.).

Regarding Claim 12. The combination of Salisbury, Funda and IDL further teaches The medical system according to claim 11, wherein the icon is displayed in a periphery area of the stereo display, and wherein the processor is further configured to: interpret user mouse-type actions of clicking on the icon and dragging the icon away from the periphery area as a user selection of the icon (IDL, page 201, par 2, Select “Slice” from the Mode list. Select the Expose, Orthogonal, and X options. Left-click in the image window and drag the mouse halfway along the X axis and then release the mouse button. The planar slice of volumetric data appears at the point where you release the mouse button.
.

Regarding Claim 13. The combination of Salisbury, Funda and IDL further teaches The medical system according to claim 12, wherein the scanned images of the anatomical object comprise two-dimensional ultrasound slices captured by an ultrasound probe (Salisbury, col 24, line 7-67, another source of auxiliary information will now be described with reference to FIG. 14. Such a source of auxiliary information can typically include an appropriate image gathering device such as one including a transmitter and receiver arrangement, as schematically indicated at 413. An example of such a device is an ultrasound transducer. Such a source can be used to obtain a preoperative or intraoperative two-dimensional or three-dimensional image, or model, corresponding to a surgical procedure to be performed. Accordingly, it can be either a two-dimensional source 312, 314 or a three-dimensional source 316 depending on its application. As a two-dimensional source, the ultrasonic transducer can be used to obtain a single ultrasound image. As a three-dimensional source it can be used to obtain a plurality of spaced ultrasonic images, or cuts, thereby to provide sufficient information for construction of a three-dimensional model.).


	Claim 14 is similar in scope as Claim 1, and thus is rejected under same rationale.

	Claim 17 is similar in scope as Claim 6, and thus is rejected under same rationale.
	Claim 18 is similar in scope as Claim 9, and thus is rejected under same rationale.
	Claim 19 is similar in scope as Claim 10, and thus is rejected under same rationale.
	Claim 20 is similar in scope as Claim 11, and thus is rejected under same rationale.

Claims 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury et al in view of Funda et al further in view of IDL further in view of Font et al ("Haptic feedback designs in teleoperation systems for minimal invasive surgery.", 
2004, IEEE).

Regarding Claim 4. The combination of Salisbury, Funda and IDL fails to explicitly teach, however, Font teaches The medical system according to claim 1, wherein the processor is further configured to: provide haptic feedback to the input device while causing the position and the orientation of the two-dimensional window to be changed on the stereo display (Font, abstract, the article describes haptic feedback design in robotic telesurgery as being available for minimal invasive surgery. The study includes matching of position and force of the slave and the 
Page 6, par 2-3, In terms of devices, a haptic device is a robotic manipulator configured to convey tactile and/or kinesthetic feedback to the human operator. Force or kinesthetic feedback deals with the devices that interact with –the muscles and tendons to give the human a sensation of a force being applied. These devices can be classified into two categories: impedances displays and admittances displays. Impedances displays generate forces back to the user in response to measured displacements,
while admittance displays generate displacements in response to measured forces. A master-slave teleoperated system attempts to be a haptic device. That is, in an ideal masterslave setup including haptic feedback, the surgeon experiences the same forces and textures as if he were physically present at the remote site, i.e., touching the remote environment (tissue) directly.
Page 23, par 2, page 80, col 2, par 1, For the experimental setup it is chosen that both master and slave device must be able to perform a rotational motion. In this way a squeezing and pushing motion can be simulated. The specifications of both the devices consists of a maximum force level of 10 N at the tip and a bandwidth of at least 10 Hz. Assuming a distance of 60mm between the rotation point of the actuator and the force applied to the master/slave probe, a torque of 0.6 Nm is required.

Salisbury, Funda and Font are analogous art because they all teach method of telerobotic surgery including using master/slave probes. The combination of Salisbury, Funda and IDL further teaches displaying volumetric anatomical image on a stereo display. Font further teaches creating haptic feedback when the master/slave probe interacts with the tissues. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the telerobotic surgery method with stereo display (taught in Salisbury, Funda and IDL), to further use the haptic feedback design while manipulating the robotic arms input (taught in Font), so as to help the surgeon to experience the same forces and textures as if he were physically present at the remote site, i.e., touching the remote environment (tissue) directly (Font, page 6, par 2-3).

Regarding Claim 5. The combination of Salisbury, Funda, IDSL and Font further teaches The medical system according to claim 4, wherein the haptic feedback is provided by associating a virtual mass and inertial properties to the two-dimensional window so that a user manipulating the input device would feel a reflected force on the input device while the position and the orientation of the two-dimensional window is being changed in response to the user manipulating the input device (Font, page 24, par 4, both master and slave systems can be modeled as a simple mass depicted by mM and ms respectively.

    PNG
    media_image1.png
    42
    762
    media_image1.png
    Greyscale

where XT is the tissue displacement, and mT, kT and bT represent the mass, the stiffness and the damping coefficient of the tissue.).


	Claim 16 is similar in scope as Claim 4, and thus is rejected under same rationale.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/Primary Examiner, Art Unit 2611